In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00358-CV

CITY OF WHITE SETTLEMENT, TEXAS,           §    On Appeal from the 48th District
AND THE WHITE SETTLEMENT                        Court
ECONOMIC DEVELOPMENT                       §
CORPORATION, Appellants                         of Tarrant County (048-288516-16)
                                           §
V.                                              September 27, 2018
                                           §
BENJAMIN S. EMMONS, AND SOURCE                  Opinion by Justice Birdwell
CAPITAL, LLC, Appellees


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is reversed in part and affirmed in part. We reverse the trial court’s special

appearance order as to the City Claimants’ claims against Source Capital and as to

their fraud and negligent misrepresentation claims against Emmons. We affirm the

trial court’s order granting Emmons’s special appearance on the breach of contract,

promissory estoppel, conversion, and TTLA-violation claims.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Wade Birdwell_______________
                                          Justice Wade Birdwell